This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                       Richard M. BROCKMAN
              Logistics Specialist First Class (E-6), U.S. Navy
                                  Appellant

                                No. 202200180

                           _________________________

                            Decided: 28 October 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                  Military Judge:
                                  Angela J. Tang

   Sentence adjudged 22 April 2022 by a general court-martial convened
   at Naval Station Great Lakes, Illinois, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
   finement for thirteen months, and a bad-conduct discharge. 1

                             For Appellant:
                 Commander Kyle Calvin Kneese, JAGC, USN




   1  The convening authority waived automatic forfeitures for a period of six months
for the benefit of Appellant’s wife.
                United States v. Brockman, NMCCA No. 202200180
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2